DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1, 4, and 8-9 are amended
Claims 3, 7, and 16-21 are canceled
Claims 1-2, 4-6, 8-15, and 22-29 are pending for examination
Response to arguments
Re: Claim objection
In view of claim amendment, objection to claim 4 is removed.
Re:  35 U.S.C. § 103 rejection
Applicant’s arguments presented in the interview summary with the examiner dated has been considered. Applicant’s arguments with respect to independent and dependent claims have been considered but are moot because the new ground of rejection does not rely on Ang applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
35 U.S.C. § 103 rejection is not withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 8-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Alpman et al. (US 2016/0374021 Al), hereinafter "Alpman" in view of Shellhammer et al. (US 2018/0115953 A1), hereinafter “Shellhammer”, supported by Provisional application No. 62/411,433, filed on Oct. 21, 2016, and further in view of BENOIT et al. (US 2016/0057703 A1), hereinafter “Benoit”.
Regarding claim 1, Alpman teaches ‘an apparatus of a user equipment (UE)’ (Alpman: Fig. 12) ‘that facilitates reduced power consumption’ ([0043], lines 5-9, “To keep power consumption of wireless device 201 low, second receiver 201b is normally in an off-state ( or sleep mode), and is woken up by first receiver 201a when data is received by antenna 202”) 
‘during link aggregation of wireless wide area network (WWAN) and wireless local area network (WLAN) links’ (Alpman: Fig. 12 discloses a mobile device with cellular module 1672 and Wi-fi module 1674, the cellular module may support WWAN and Wi-fi module supports WLAN links, as disclosed in [0103] and [0117]; link aggregation is implied by use of dual technology support).
Alpman however fails to expressly support but analogous art Shellhammer supports the claim element, ‘a WWAN radio to receive through the WWAN link control information from a base station and, in response to link aggregation, enter a power saving mode (PSM) of the WWAN radio’ ([0067], lines 1-5, “At 405, wireless device 115-b may operate in a low power mode ( e.g., in a sleep state). In the lower power mode, wireless device may operate a low power wakeup radio either continuously or periodically to receive paging messages or DTIMs and deactivate a second, primary radio”), 
‘the link aggregation comprising Long Term Evolution (LTE)-WLAN aggregation (LWA)’ (Shellhammer: [0067], lines 8-11, “In some examples the second radio is a WLAN radio, including a WLAN transceiver, or a WWAN radio, including a WWAN transceiver”; first radio may be LTE, as disclosed in [0109], lines 20-22, “In some examples, the primary radio 1016 exchanges data using a first radio access technology (RAT) such as LTE”);
‘a WLAN radio to communicate through the WLAN link so as to offload user data transmission from the base station’ (Shellhammer: Fig. 14, step 1415, “Exchange data with a second radio of the wireless device based on the pending communication);
‘a cellular wakeup receiver (C-WuRx) to receive a wakeup signal provided from the base station’ (Shellhammer: [0005], lines 15-17, “The wireless device may receive the wakeup message using the wakeup radio ( e.g., companion radio)”; Fig. 16, step 1605, “Receive a wakeup message at a first radio of a wireless device”) ‘to wake up the WWAN radio by causing the UE to exit the PSM of the WWAN radio and configure the WWAN radio to resume receiving the control information from the base station’ ([0005], lines 18-20, “activate, turn on, or otherwise wake up a primary radio to communicate with the AP”; Fig. 16, step 1615, “Activate a second radio of the wireless”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Shellhammer with that of Alpman to use two radios, wakeup radio (Fig. 1, block 117) and the primary radio (Fig. 1, block 116) and be able to use any access technologies, WWAN or WLAN, while benefiting use of power save mode of the primary radio.
Combination of Alpman and Shellhammer however fails to teach, ‘processing circuitry to generate a radio resource control (RRC) message for indicating during capability exchange with the base station that the UE includes the C-WuRx suitable for reduced power consumption’.
Benoit, an analogous prior art, in the same field of endeavor teaches capability exchange between the base station and the UE, “STAs and/or APs may perform a capability exchange in order to determine whether the STAs and/or APs support ultra-low power communications” (Benoit: [0090], lines 5-7), and thus teaching the claim element.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Benoit with that of combination of Alpman and 

Regarding claim 2, combination of Alpman, Shellhammer and Benoit teaches the apparatus of claim 1 (discussed above) in which the C-WuRx is configured to receive the wakeup signal by periodically monitoring at least of portion of a downlink channel from the base station (Shellhammer: [0067], lines 1-5, “At 405, wireless device 115-b may operate in a low power mode (e.g., in a sleep state). In the lower power mode, wireless device may operate a low power wakeup radio either continuously or periodically to receive paging messages or DTIMs and deactivate a second, primary radio”).

Regarding claim 4, combination of Alpman, Shellhammer and Benoit teaches the apparatus of claim 1 (discussed above) in which the WWAN radio is a main LTE radio modem (Shellhammer: Fig. 1, primary radio 116a; [0109], lines 20-22, “In some examples, the primary radio 1016 exchanges data using a first radio access technology (RAT) such as LTE”).

Regarding claim 5, combination of Alpman, Shellhammer and Benoit teaches the apparatus of claim 1 (discussed above), in which the WLAN radio is a Wi-Fi radio (Shellhammer: [abstract], “AP may exchange data using the primary radio, which may be a wireless local area network (WLAN) transceiver”; [0003], lines 7-11, “A wireless network, for example a WLAN, such as a Wi-Fi (i.e., Institute of Electrical and Electronics Engineers (IEEE) 802.11) network may include AP that may communicate with one or more stations (STAs) or mobile devices.”).

Regarding claim 6, combination of Alpman, Shellhammer and Benoit teaches the apparatus of claim 1 (discussed above), in which one or more of the WLAN radio, the WWAN radio, or the C-WuRx (Alpman: [0024], lines 9-15, “fully-integrated ultra-low power wake-up receiver leverages the benefits of scaled-CMOS processes using switched capacitor gain stages. Some embodiments leverage the benefits of the scaled CMOS process and enables System-on-Chip (SoC) integration for low power applications including cellular applications”).

Regarding claim 8, combination of Alpman, Shellhammer and Benoit teaches the apparatus of claim 1 (discussed above), further comprising:
a memory storage device (Alpman: Fig. 12, memory subsystem 1660).
Combination of Alpman, Shellhammer and Benoit however do not expressly teach, ‘in which the processing circuitry is configured to generate RRC state information representing a connected state (RRC_CONNECTED) of the WWAN link for maintaining the RRC state information in the memory storage device during link aggregation’.
Though not expressly taught by the combination of above prior arts, the claim is obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, based on the disclosures in Alpman Fig. 2c -2d disclosing receipt of wake-up packets, the states of LP-WUR off, LP-WUR on, and Wi-fi radio active states, maintaining the RRC_CONNECTED states, so that device wake-up radio may wake-up as configured and other unnecessary radio communication is turned off. 

Regarding claim 9, it is a change in category with respect to claim 1, which is rejected based on combined teachings of Alpman, Shellhammer and Benoit. Shellhammer discloses ‘a non-transitory computer-readable storage medium’ (Shellhammer: [0166]).
Claim describing operations to:
‘generate a radio resource control (RRC) message to be transmitted through a  cellular connection with an evolved universal terrestrial radio access network (E-UTRAN) Node B (eNB), the RRC message indicating during capability exchange that a user equipment (UE) includes low-power wakeup radio (LP-WUR);
process LP-WUR configuration parameters received from the eNB, the LP-WUR configuration parameters for monitoring a wakeup signal to be received by the LP-WUR during mobile data offloading in which user data and control traffic are offloaded from the cellular connection to a wireless Internet connection provided by a wireless access point’ are discussed above in claim 1.
Claim element, ‘store a state of the cellular connection and cause a front end module (FEM) of the UE to reduce its power consumption by ceasing reception of a downlink channel of the cellular connection in response to the user data and control traffic being offloaded’ is discussed in claim 8; and
Claim element, ‘in response to the LP-WUR receiving the wakeup signal from the eNB, restore the state of the cellular connection and cause the FEM to resume reception of the downlink channel of the cellular connection’ is discussed above in claim 1.
Claim is rejected based on rejection of claim 1.

Regarding claim 10, combination of Alpman, Shellhammer and Benoit teaches ‘the non-transitory computer-readable storage medium of claim 9’ (discussed above). 
Periodic monitoring is discussed in claim 2. Configuration of a time interval is implied when periodic monitoring is implemented.
Claim is rejected based on rejection of claim 2.

Regarding claim 11, combination of Alpman, Shellhammer and Benoit teaches ‘the non-transitory computer-readable storage medium of claim 9’ (discussed above). 
Alpman teaches, ‘in which the UE comprises a machine-type communications (MTC) device’ (Alpman: [0039], lines 3-6, “the embodiments can be part of communication systems such as Internet-of-Things (IoT), device-to-device (D2D), machine-to-machine (M2M), machine type communication (MTC), mobile phones, tablets, etc”).

Regarding claim 12, combination of Alpman, Shellhammer and Benoit teaches ‘the non-transitory computer-readable storage medium of claim 9’ (discussed above). 
Alpman teaches, ‘in which the UE comprises a cellular Internet of Things’ (CIoT) UE (Alpman: [0039], lines 3-6, “the embodiments can be part of communication systems such as Internet-of-Things (IoT), device-to-device (D2D), machine-to-machine (M2M), machine type communication (MTC), mobile phones, tablets, etc”)..

Regarding claim 13, combination of Alpman, Shellhammer and Benoit teaches ‘the non-transitory computer-readable storage medium of claim 9 (discussed above) further comprising contents, which when executed by the computing system cause the computing system to perform operations to, in response to the FEM receiving the downlink channel of the cellular connection, process a master information block (MIB) and system information block 1 (SIB1) to obtain timing synchronization that enables the UE to read a physical downlink control channel (PDCCH) scheduling a downlink packet transmission (Shellhammer: [0053], lines 1-5, “Message format 300 may be used for a wakeup message 305, which may include a preamble 310, a signal field 315, and a data field 320. The preamble 310 may be used to indicate that a transmission is a wakeup message 305 or to enable synchronization of the receiver”; processing of MIB or SIB1 for synchronization and reading of PDCCH is implied by existing wireless cellular communication procedures).

Regarding claim 15, combination of Alpman, Shellhammer and Benoit teaches ‘the non-transitory computer-readable storage medium of claim 9 (discussed above). 

“The STA periodically reactivates the ultra-low power receiver on the periodic schedule determined according to the communications exchanged with the AP during the first association 1950” ([0146], lines 5-8), and 
when to go to low power state, “When the STA receives the ultra-low power frame with the value in the FAC field, the STA takes the primary radio out of the low power state and establishes a communication session with the AP. During the communication session, the AP determines a new value ( e.g. a new password or magic number) and transmits the new value to the STA before the communication session ends and the STA places the primary radio into a low power state.” ([0141], lines 6-13).
As disclosed by Benoit, the schedule setup between the STA and AP happens before actual communication takes place. A person of ordinary skill may modify the disclosure of Benoit to add the STA readiness for data communication through an extra scheduling request message from the STA to convey its readiness with a motivation to add non-periodical wake-up schedule for greater flexibility.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over combination of Alpman, Shellhammer and Benoit as applied to claim 9 above, and further in view of Kim et al. (), hereinafter “Kim”.
Regarding claim 14, combination of Alpman, Shellhammer and Benoit teaches ‘the non-transitory computer-readable storage medium of claim 9 (discussed above).
Combination of Alpman, Shellhammer and Benoit however fails to teach, ‘further comprising contents, which when executed by the computing system cause the computing system to perform operations to process data radio bearer identifiers (DRBIDs) and signaling radio bearer identifiers (SRBIDs)’.
Kim, an analogous art teaching method for transmitting and receiving data using an LTE-WLAN aggregation in a wireless communication System, discloses in [520] “eNB-WT control plane signaling for LWA is performed by means of Xw-C interface Signaling” and data radio bearer in [0490], “For PDUs sent over WLAN in LWA operation, the LTE-WLAN Aggregation Adaptation Protocol (LWAAP) entity generates LWAAP PDU containing a dedicated radio bearer (DRB) identity”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Kim with that of combined teaching of Alpman, Shellhammer and Benoit so that in a link aggregation scheme with LTE and WLAN, data transmission may be properly implemented by use of dedicated radio bearers, as discussed above in Kim’s disclosure in [520].

Claims 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over Alpman and Shellhammer.
Regarding claim 22, combination of Alpman and Shellhammer teaches ‘a cellular wakeup receiver (C-WuRx) for reducing power consumption of a wireless wide area network (WWAN) radio of a user equipment (UE)’ (Alpman: Fig. 2A). 
the C-WuRx comprising: receiver circuitry to receive a wakeup signal from a base station in response to the UE performing link aggregation by which downlink communications from the base station are offloaded to a wireless local area network (WLAN)’ (Discussed above in claim 1); 
‘the link aggregation comprising Long Term Evolution (LTE)-WLAN aggregation (LWA)’ (discussed above in claim 1); and
‘processing circuitry to: configure the receiver circuitry to periodically monitor (Periodic monitoring has been discussed above in claim 2) at least a portion of a WWAN band for the wakeup signal’ (Alpman: [0052], lines 4-7, “In some embodiments, transmitter 204 allocates an entire bandwidth ( e.g., 20 MHz) during transmission, and uses a small portion of it (e.g., 4 MHz) for the wake-up signal”).
 ‘process the wakeup signal to cause the WWAN radio to resume receiving the downlink communications from the base station’ (Shellhammer: Fig. 14, step 1405, “Exchange data with a second radio of the wireless device based on the pending communication).

Regarding claim 23, combination of Alpman and  Shellhammer teaches the C-WuRx of claim 22 (discussed above) in which the processing circuitry is configured to cycle the receiver circuitry between active and sleep states (Alpman: Figs. 2C-2D; active and sleep states alternate; also implied from disclosure of periodic wake-up nature of the receiver in Shellhammer ([0004])).

Regarding claim 24, combination of Alpman and  Shellhammer teaches the C-WuRx of claim 22 (discussed above) in which the processing circuitry is configured to generate an electrical signal received by the WWAN radio that causes the WWAN radio to resume receiving the downlink communications (Shellhammer: Fig. 16, step 1615; the second radio is the WWAN radio as discussed above in claim 1).

Regarding claim 25, combination of Alpman and Shellhammer teaches the C-WuRx of claim 22 (discussed above), in which the wakeup signal is modulated according to an on-off keying (OOK) tone (Shellhammer: Fig. 16, step 1605, “Receive a wakeup message at a first radio of a wireless device, where the wakeup message is modulated using a phase modulated on-off keying (PM-OOK) modulation).

Regarding claim 26, combination of Alpman and Shellhammer teaches the C-WuRx of claim 22 (discussed above). 
Though combination of Alpman and Shellhammer does not expressly teach, ‘in which the wakeup signal is provided in a predetermined physical resource block (PRB) location, the predetermined PRB location to comprise a location within an LTE frequency band’, the claim would have been obvious to one of ordinary skill in the art that when communication with wake-up receiver happens with the AP in LTE frequency band, communication resources are already established and in LTE resources are allocated based on PRBs.

Regarding claim 27, combination of Alpman and  Shellhammer teaches the C-WuRx of claim 22 (discussed above), in which the wakeup signal is included in a narrow frequency band of a downlink channel (Shellhammer: [0075], line 9, “bandwidth of OOK signal may be narrowband”; OOK modulation is discussed above in claim 25 related to wakeup signal modulation).

Regarding claim 28, combination of Alpman and  Shellhammer teaches the C-WuRx of claim 22 (discussed above), in which the C-WuRx is configured to cycle between an active state for receiving the wakeup signal and a sleep state in which the C-WuRx consumes less power than that of the active state and does not receive wireless signals (Shellhammer: [0049], “The wakeup radio 117 may also be referred to as a companion radio, low-power companion radio, low power wakeup radio, etc.”; consumption of less power in sleep state is implied, and also from [0051] “Wireless device 115-a may spend a portion of its time in a low power state to conserve power”).

Regarding claim 29, combination of combination of Alpman and Shellhammer teaches the C-WuRx of claim 22 (discussed above), ‘in which the C-WuRx is configured provide an actuation signal to the WW AN radio in response to receiving the wakeup Signal’ (Alpman in Fig. 2A illustrates receiver 201a sending the wakeup signal to receiver 201b, which is the actuation signal).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20140112225-A1 teaches systems and methods for low power wake up signal and operations for WLAN.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895. The examiner can normally be reached Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462